Citation Nr: 0823340	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected degenerative disc disease of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records, such as medical 
records from the VA medical facilities, from a Federal 
department or agency.  VA will end such efforts to obtain 
these records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
appellant should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).  

In a statement received in September 2006, the veteran stated 
that the VA "did not review [his] latest medical evidence" 
from a VA treatment facility.  The Board notes that the VA is 
currently in possession of records up until August 2006.  The 
Board also notes that the veteran receives regular treatment 
at VA.  
 
Accordingly, any recent VA medical records must be obtained 
and incorporated into the record for review in connection 
with his claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2005), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO must obtain copies of all 
recent clinical records of treatment from 
VA since August 2006.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file and the veteran should be so 
notified.  

3.  After completion of all indicated 
development, the veteran's claim for an 
increased rating for the service 
connected degenerative disc disease of 
the lumbosacral spine should be 
readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an  opportunity to respond 
thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

